DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 08 Aug. 2019
	Claims 1-42 are pending in this case. Claims 1, 15 and 29 are independent claims


Claim Objections
Claim 9 is objected to because of the following informalities:   Claim 9 recite “The method of claim 7”.   Examiner suggest Applicant amend the claim to recite “The method of claim 1”. 
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  Claim 17 recite “The system of claim 1”.   Examiner suggest Applicant amend the claim to recite “The method of claim 15”.   
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Claims 1, 15 and 29 are directed to a mere abstract idea of generating a workflow data file.
With regard to step 2A of the Alice/Mayo framework, the abstract idea consists
of: recording a plurality of screen captures in real time to generate a plurality of raw recordings, generating a workflow file based on the raw recording, generating a first and a second set of graphical representation based on the raw recordings, generating a first and a second graphical representation based on the raw recordings, superimposing the first graphical representation and each of the at least second graphical representation to generate a merged graphical representation. (see: Bascom v. AT&T Mobility, General filtering at step 2A; Electric Power Group, collecting information, analyzing it, and displaying certain results of the collection and analysis; Classen, collecting and comparing known information).This process is ineligible under step 2A because the claim never really display/output workflow data file.

The additional elements (i.e., the computing device, the system) when considered both individually and as a combination do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions.

With regard to step 2B of the Alice/Mayo framework, there doesn’t appear to be any
additional elements that amount to significantly more than a judicial exception. That is,
there doesn’t appear to any improvement to the technology since displaying/outputting the workflow data file is never described or preformed. The limitation “superimposing the first graphical representation and each of the at least second graphical representation to generate a merged graphical representation” is nothing significantly more (see Apple v. Ameranth above). 

The respective dependent claims do not include elements that amount to significantly more than the abstract idea and are also rejected under the same rational.

Conclusion



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768